_O-
Voto disidente del
Juez Asociado Señor Díaz Cruz.
Disiento de la expresión de censura contra el abogado-senador. Desde el año 1978 este Tribunal al revocar por mayoría una norma de incompatibilidad ética similar a la que ahora se propone, eligió un curso de abstención en la regulación de aquella práctica profesional que de algún *369modo interviniese con la inmunidad y libertad de acción del legislador. In re Rodríguez Torres, 106 D.P.R. 698 (1978). El querellado tiene la libertad de inhibirse si el caso llegase a la consideración del Senado. Él debe asumir la responsabilidad en cuanto a si su función pública de legislador se perjudica por su defensa de funcionarios investigados por el Contralor.